 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          UNITED STATES OF AMERICA                          CASE NO. CR20-94RSM

11                                 Plaintiff,                 ORDER AUTHORIZING PLEA
                                                              HEARING BY VIDEO
12                  v.

13          FRANCISCO JAVIER ESQUIVEL-
            MENA,
14
                                   Defendant.
15

16
             THE COURT has considered the Stipulated Motion to Proceed With Guilty Plea by
17
     Video, along with the pleadings and files in this case and the General Orders currently in effect
18
     due to COVID-19. THE COURT FINDS that a plea hearing by video may take proceed on May
19
     26, 2021, because further delays in the case would cause “serious harm to the interests of justice”
20
     for the reasons set forth in the stipulated motion. See General Order 04-20. THE COURT
21
     THEREFORE ORDERS that the plea hearing in the above-captioned case shall proceed before a
22
     ///
23

24

     ORDER AUTHORIZING PLEA HEARING BY VIDEO - 1
 1 Magistrate Judge on May 26, 2021, and that all parties and the defendant are permitted to appear

 2 by video

 3         ORDERED this 25th day of May, 2021.

 4

 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER AUTHORIZING PLEA HEARING BY VIDEO - 2
